Per Curiam.

In the recent case of State, ex rel. Commercial Motor Freight, v. Stebbins (1975), 42 Ohio St. 2d 389, 391, this court held that an award of temporary total disability to an employee who had previously been awarded permanent partial disability was “clearly a determination as to the extent of disability. Claimant’s right to partid-*48pate in the fund had previously been established. Hence, the order allowing temporary total disability was not ap-pealable, and Commercial Motor Freight’s only available remedy was an original action in mandamus.”
In this case, the award of permanent partial disability to claimant was a determination as to the extent of disability, and was not appealable.* Relator’s only remedy was, therefore, an action in mandamus.
On authority of Commercial Motor Freight, supra, the judgment of the Court of Appeals dismissing the relator’s action in mandamus is reversed, and the cause is remanded to that court to hear the merits of relator’s complaint in mandamus.

Judgment reversed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.

R. C. 4123.519, as pertinent here, provides:
“The claimant or the employer may appeal a decision of the Industrial Commission in any injury case, other than a decision as to the extent of disability * * * .”